DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “LASER LIGHT SOURCE, WAVELENGTH CONVERSION LIGHT SOURCE, LIGHT COMBINING LIGHT SOURCE, AND PROJECTION SYSTEM,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11 and 12-14, respectively, of U.S. Patent No. US 9778554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7, 11 and 12-14 contain all limitation/s of claims 1, 2, 4, 5, 6, 8 and 12-14.

Claims 1-14 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15, respectively, of U.S. Patent No. US 11106121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 9-15 contain all limitation/s of claims 1-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "ideal" in claim 3 is a relative term which renders the claim indefinite.  The term "ideal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 20140139810 A1) in view of Lee (US 20060238720 A1).
Regarding claim 1, Matsubara teaches a laser light source (Fig. 1-12)), comprising: a laser light source array including a laser element array (11; [0035]), for generating a collimated laser beam array; a focusing optical element (L1) disposed after the laser light source array, for focusing the laser beam array; an integrator (60, 120 and/or 130) disposed after the focusing optical element (L1), for receiving and homogenizing the focused laser beam array; and an angular distribution control element (12, AR1 and/or AR2, 40 and 42) disposed on an optical path between the laser element array (11) and the integrator (60, 120 and/or 130), for increasing, for each laser beam of the laser beam array that enters the integrator (60, 120 and/or 130), a ratio of a divergence angle in a direction of a short axis of its light distribution to a divergence angle in a direction of a long axis.
Matsubara does not explicitly teach the integrator being a rod integrator.
Lee teaches fly-eye integrator and rod integrator are functionally equivalents that are used interchangeably ([0099]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsubara with Lee such that the integrator being a rod integrator; because it allows greater flexibility/ease in alignment of the integrator.
Regarding claim 2, Matsubara, as modified by Lee, further teaches the angular distribution control element is a collimating lens array (12), each collimating lens (12a) corresponding to a laser element (11a; Fig. 2A and 2B) for collimating a light emitted by the laser element (Fig. 1; [0034]); and wherein the laser element is located on an optical axis of the corresponding collimating lens and away from its focal point, and wherein for the laser beam output by the collimating lens, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is increased (or decreased; [0054]).
Regarding claim 3, Matsubara, as modified by Lee, further teaches a distance between a location of the collimating lens and its ideal position is less than or equal to 0.05 mm, wherein the ideal position of the collimating lens is located at its focal point.
Regarding claim 5, Matsubara, as modified by Lee, further teaches the angular distribution control element is a scattering plate (40 and 42), disposed between the focusing optical element (L1) and the integrator rod (in place of 60, 120 and 130), wherein for each laser beam in the laser beam array after scattering by the scattering plate, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is increased ([0071]).
Regarding claim 6, Matsubara, as modified by Lee, further teaches the angular distribution control element is a micro-lens array (AR1/AR2), disposed between the focusing optical element (L1) and the integrator rod (in place of 60, 120 and 130), wherein each micro-lens in the micro-lens array is a rectangle (AR1 corresponds to 12/12a one to one); wherein a direction of a short axis of a light distribution of the laser beam array incident on the micro-lens array is parallel to a long side of each micro-lens; and wherein for each laser beam in the laser beam array outputted from the micro-lens array, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is increased.
Regarding claim 12, Matsubara, as modified by Lee, further teaches a wavelength conversion device (42), for receiving a light generated by the laser light source and emitting a converted light (Fig. 9; [0067]). 
Regarding claim 13, Matsubara, as modified by Lee, further teaches the laser light source of claim 1; a wavelength conversion light source, which includes an excitation light source (11a) and a wavelength conversion device (42), the wavelength conversion device receiving an excitation light generated by the excitation light source and emitting a converted light; and a light combining device (500), where a light emitted by the laser light source and the converted light emitted by the wavelength conversion light source are incident onto the light combining device from different directions and are combined by the light combining device into one output light beam (Fig. 9). 
Regarding claim 14, Matsubara, as modified by Lee, further teaches a projection system (Fig. 9), comprising: the light combining light source of claim 14; and a spatial light modulator device (400R/G/B), for receiving the output light beam generated by the light combining light source and modulating it.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 20140139810 A1) in view of Lee (US 20060238720 A1) and in further view of Yamauchi (US 6497488 B1).
Regarding claim 4, neither Matsubara nor Lee teaches the angular distribution control element is at least one cylindrical lens, disposed between the focusing optical element (L1) and the integrator rod, wherein each cylindrical lens corresponds to at least one column of the laser beams of the laser beam array, wherein a column direction of each column of the at least one column of laser beams is parallel to a generating line of the cylindrical lens, and wherein for each laser beam of each column of laser beams, its long axis of the light distribution is parallel to the generating line of the cylindrical lens; and wherein for each laser beam of each column of laser beams after its corresponding cylindrical lens, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is increased.
Yamauchi teaches using cylindrical lenses in place of the lens array (AR1/AR2 of Matsubara); where the replacement of the lens array (AR1/AR2) with a pair of cylindrical lenses (Fig. 6; Yamauchi) results in each cylindrical lens corresponds to at least one column of the laser beams of the laser beam array, wherein a column direction of each column of the at least one column of laser beams is parallel to a generating line of the cylindrical lens, and wherein for each laser beam of each column of laser beams, its long axis of the light distribution is parallel to the generating line of the cylindrical lens; and wherein for each laser beam of each column of laser beams after its corresponding cylindrical lens.  Furthermore, a person of ordinary skills in the art at the time of the invention would have recognized that it is a matter of design choice to have the ratio increased or decreased.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsubara and Lee with Yamauchi; because it is easier/cheaper to manufacture and easier to control the ratio (col. 6, lines 23-36).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 20140139810 A1) in view of Lee (US 20060238720 A1) and in further view of Akiyama (US 20150124225 A1).
Regarding claim 7, neither Matsubara nor Lee teaches the angular distribution control element is a diffraction optical element, disposed between the focusing optical element and the integrator rod, wherein for each laser beam in the laser beam array, after passing through the diffraction optical element, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is increased.
Akiyama the angular distribution control element (6) is a diffraction optical element, disposed between the focusing optical element (4a) and the integrator (7), wherein for each laser beam in the laser beam array, after passing through the diffraction optical element, the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis is changed ([0084]-[0090]).  Even though, Akiyama does not explicitly teach the ratio of the divergence angle in the direction of the short axis of the light distribution to the divergence angle in the direction of the long axis being increased.  A person of ordinary skills in the art at the time of the invention would have recognized that it is a matter of design choice to have the ratio increased or decreased. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsubara and Lee with Akiyama; because it homogenizes the laser lights thereby reducing speckles and enhances the efficiency of the light entering the modulator.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 20140139810 A1) in view of Lee (US 20060238720 A1) and in further view of Lutz (US 20070019912 A1).
Regarding claim 8, neither Matsubara nor Lee teaches a light entrance port of the integrator rod is larger in size than a light exit port; wherein the light entrance port of the integrator rod has a first side and a second side perpendicular to each other, the light exit port has a first side and a second side perpendicular to each other, wherein the first side of the light entrance port and the first side of the light exit port are parallel to each other, and wherein a length ratio of the first side of the light entrance port to the first side of the light exit port is smaller than a length ratio of the second side of the light entrance port to the second side of the light exit port; and wherein when the laser beam array enters the integrator rod, the direction of the long axis of the light distribution of each laser beam is parallel to the first side of the light entrance port of the integrator rod.
Lutz teaches a light entrance port (11) of the integrator rod (6) is larger in size than a light exit port (12; Fig. 2 and 3; [0040]-[0042]); wherein the light entrance port of the integrator rod has a first side (vertical) and a second side (horizontal) perpendicular to each other, the light exit port has a first side and a second side perpendicular to each other, and wherein a length ratio of the first side of the light entrance port to the first side of the light exit port is smaller than a length ratio of the second side of the light entrance port to the second side of the light exit port; and wherein when the laser beam array enters the integrator rod, the direction of the long axis (Fig. 1) of the light distribution of each secondary laser beam is parallel to the first side of the light entrance port of the integrator rod (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsubara and Lee with Lutz; because it allows matching the aspect ratio of the modulator/s.
Regarding claim 9, the combination of Matsubara, Lee and Lutz consequently results in the first side (vertical) of the light entrance port (11; Lutz) of the integrator rod is equal in length to the first side of the light exit port (12; Fig. 3; [0042]; Lutz).
Regarding claim 10, neither Matsubara, Lee nor Lutz teaches the light entrance port of the integrator rod is a square shape. 
Adding more rows of light sources such that it requires a square shape for the light entrance port of the integrator rod involves only routine skills in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add more rows of light sources in the combination of Matsubara, Lee and Lutz such that it requires a square shape for the light entrance port of the integrator rod; because it increases brightness of the projection system.
Regarding claim 11, Matsubara, as modified by Lee and Lutz, further teaches the laser light source array includes a laser element array (11) and a collimating lens array (12), wherein each collimating lens (12a) corresponds to a laser element (11a), for collimating the laser emitted by the laser element, and wherein each laser element is located on an optical axis of the corresponding collimating lens (12a) and away from its focal point, and wherein the angular distribution control element (AR1 and/or AR2, 40 and 42) is located between the focusing optical element (L1) and the integrator rod (in place of 60, 120 and 130).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20150323861 A1, US 20130088471 A1, US 20080278693 A1, US 20090016061 A1, and US 20100231862 A1, disclose angular distribution control element in front of the light rod/tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882